Exhibit 10.3

 

Confidential treatment has been requested for portions of this exhibit. The copy
filed herewith omits the information subject to the confidentiality request.
Omissions are designated as **. A complete version of this exhibit has been
filed separately with the Securities and Exchange Commission.

 

EXECUTION VERSION

 

API COMPOUND SUPPLY AGREEMENT

 

between

 

ADOLOR CORPORATION

 

and

 

TORCAN CHEMICAL LTD.

 

dated

 

July 13, 2004



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page ARTICLE 1           DEFINITIONS    1 ARTICLE 2           SUPPLY BY
SUPPLIER    5     2.1   Commitment to Supply    5     2.2   Facilities,
Equipment and Materials    6     2.3   Responsibility    6 ARTICLE 3  
        STANDARD TERMS OF SUPPLY OF API COMPOUND    6     3.1   Regulatory
Matters    6     3.2   Manufacturing Matters    7     3.3   Storage Obligations,
Containers and Inventories    9     3.4   Materials Suppliers    9     3.5  
Facility    9     3.6   Monitoring and Recordkeeping; Operating Procedures    10
    3.7   Inspection, Access and Documentation    10     3.8   Compliance and
Quality    11     3.9   Provision of Information    11 ARTICLE 4  
        SUPPLY OF BX7    11     4.1   Supply    11     4.2   Consignment Stock
   11     4.3   Use of the BX7    11     4.4   Representations and Warranties of
Supplier for BX7    11     4.5   Inspection    12     4.6   Risk of Loss    12  
  4.7   Withdrawals of Stock    12 ARTICLE 5           FORECASTING AND ORDERING
   13     5.1   Forecast    13     5.2   Purchase Orders    13     5.3  
Addressees for Correspondence    14 ARTICLE 6           SHIPPING AND DELIVERY;
STORAGE    14     6.1   Shipping and Delivery Dates    14     6.2   Terms of
Delivery    15

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

               Page 6.3    Shipping Costs    15 6.4    Documentation and Release
   15 6.5    Retention of Samples    15 6.6    Storage of API Compound    15
ARTICLE 7            INSPECTION AND DEFECTIVE API COMPOUND; RECALL    16 7.1   
Inspection by Adolor    16 7.2    Latent Defects    16      7.3    Defective API
Compound    16      7.4    Remedies    17      7.5    API Compound Recall    17
     7.6    Shortages    17      7.7    Reservation of Rights    17 ARTICLE 8   
        FINANCIAL PROVISIONS    17      8.1    Supply Price    17      8.2   
Price Increases and Decreases    18      8.3    Process Improvements and Sharing
of Cost Efficiencies    18      8.4    Manner of Payments    18      8.5   
Invoices; Timing of Payments    18      8.6    Tax Withholding    18 ARTICLE 9
           CONFIDENTIALITY    19      9.1    Confidential Information    19     
9.2    Public Announcements    19      9.3    Assignment of Inventions    19  
   9.4    Confidentiality of this Agreement    20      9.5    Survival    20
ARTICLE 10            REPRESENTATIONS AND WARRANTIES    20      10.1   
Representations of Supplier    20      10.2    Mutual Representations and
Warranties    21      10.3    Disclaimer of Warranty    21 ARTICLE 11   
        INDEMNIFICATION AND INSURANCE    21

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page

11.1  

   Indemnification by Supplier    21 11.2      Indemnification by Adolor    22
11.3      Indemnification Procedure    22 11.4      Assumption of Defense    23
11.5      Insurance    23 ARTICLE 12            TERM AND TERMINATION    24     
12.1      Term    24      12.2      Termination    24 ARTICLE 13   
        RIGHTS AND DUTIES UPON TERMINATION    24      13.1      Pending Purchase
Orders    24      13.2      Outstanding Payment    25      13.3      Return of
Materials    25      13.4      Access to Records/Maintenance of Critical Samples
and Test Programs    25      13.5      Accrued Rights; Surviving Obligations   
25 ARTICLE 14            GENERAL PROVISIONS    25      14.1      Relationship of
the Parties    25      14.2      Covenant Not to Compete    26      14.3     
Force Majeure    26      14.4      Governing Law    27      14.5     
Jurisdiction    27      14.6      Assignment    27      14.7      Notices    28
     14.8      Severability    28      14.9      Headings    28      14.10   
Certain Conventions    28      14.11    Waiver; Remedies    29      14.12   
Entire Agreement    29      14.13    No License    29      14.14    Third Party
Beneficiaries    29      14.15    Counterparts    29

 

iii



--------------------------------------------------------------------------------

SCHEDULES

 

SCHEDULE 1.44   SPECIFICATIONS SCHEDULE 2.3   CURRENT APPROVED SUBCONTRACTORS
SCHEDULE 3.2   QUALITY AGREEMENT SCHEDULE 4.7.4   MANUFACTURING LINE LOSSES
SCHEDULE 5.1   FIRST FORECAST SCHEDULE 8.1   SUPPLY PRICE

 

iv



--------------------------------------------------------------------------------

API COMPOUND SUPPLY AGREEMENT

 

This API COMPOUND SUPPLY AGREEMENT (this “Agreement”), made as of the 13th day
of July, 2004 (the “Effective Date”), between ADOLOR CORPORATION, a Delaware
corporation having a principal place of business at 700 Pennsylvania Drive,
Exton, Pennsylvania 19341 (“Adolor”), and Torcan Chemical Ltd., a corporation
organized under the laws of the province of Ontario, having a principal place of
business at P.O. Box 308, 110 Industrial Parkway North, Ontario, Canada L4G 3H4
(“Supplier”). Adolor and Supplier may be referred to as a “Party” or, together,
the “Parties”.

 

RECITALS

 

WHEREAS, Supplier has the capability to manufacture the API Compound (as defined
below); and

 

WHEREAS, the Parties desire that Supplier supply Adolor with the API Compound
under this Agreement on the terms and subject to the conditions set forth below.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound, the Parties hereby agree as follows:

 

ARTICLE 1

DEFINITIONS

 

For purposes of this Agreement, the following initially capitalized terms,
whether used in the singular or plural, shall have the following meanings:

 

1.1 “Act” means the U.S. Federal Food, Drug and Cosmetic Act as amended from
time to time.

 

1.2 “Adverse Drug Experience” means any of: an “adverse drug experience,” a
“life-threatening adverse drug experience,” a “serious adverse drug experience,”
or an “unexpected adverse drug experience,” as those terms are defined at either
21 C.F.R. § 312.32 or 21 C.F.R. § 314.80.

 

1.3 “Affiliate” of a Party means any Person, whether de jure or de facto, which
directly or indirectly controls, is controlled by, or is under common control
with such Person for so long as such control exists, where “control” means the
decision-making authority as to such Person and, further, where such control
shall be presumed to exist where a Person owns more than fifty percent (50%) of
the equity (or such lesser percentage which is the maximum allowed to be owned
by a foreign corporation in a particular jurisdiction) having the power to vote
on or direct the affairs of the entity.

 

1.4 “API Compound” means bulk quantities of Compound prior to the commencement
of secondary manufacturing resulting in Product.



--------------------------------------------------------------------------------

1.5 “Breaching Party” shall have the meaning set forth in Section 12.2.1

 

1.6 “Business Day” means any day on which banking institutions in New York, New
York, United States and Ontario, Canada are open for business.

 

1.7 “BX7” means the starting material for Compound, having the molecular formula
(3R,4R)-3-)3,4-dimethyl-4-piperidinyl)phenol.

 

1.8 “Calendar Quarter” means each successive period of three calendar months
commencing January 1, April 1, July 1 and October 1.

 

1.9 “Calendar Year” means, for the first calendar year, the period commencing on
the Effective Date and ending on December 31 of the calendar year during which
the Effective Date occurs, and each successive period beginning on January 1 and
ending twelve (12) consecutive calendar months later on December 31.

 

1.10 “Certificate of Analysis” means a document identified as such and provided
by Supplier to Adolor or its designee that sets forth the analytical test
results against the Specifications for a specified lot of API Compound shipped
to Adolor or its designee hereunder.

 

1.11 “Certificate of Compliance” means a document identified as such and
provided by Supplier to Adolor or its designee that certifies, warrants and
reflects that each batch of API Compound was produced and tested in compliance
with the Specifications, cGMPs, the Master Batch Record and all other applicable
regulatory documents.

 

1.12 “Claims” means all charges, complaints, actions, suits, proceedings,
hearings, investigations, claims and demands.

 

1.13 “Compound” means the peripheral mu antagonist having molecular formula
[[2(S)-[[4(R)-(3-hydroxyphenyl)-3(R),4-dimethyl-1-piperidinyl]-methyl]-1-oxo-3-phenylpropyl]amino]acetic
acid dihydrate, known generically as “alvimopan”, and all pharmaceutically
acceptable salts and solvates thereof.

 

1.14 “Confidential Information” means all secret, confidential or proprietary
information or data, whether provided in written, oral, graphic, video, computer
or other form, provided by one Party (the “Disclosing Party”) to the other Party
(the “Receiving Party”) pursuant to this Agreement or generated pursuant to this
Agreement, including but not limited to, information relating to the Disclosing
Party’s existing or proposed research, development efforts, patent applications,
business or products, the terms of this Agreement and any other materials that
have not been made available by the Disclosing Party to the general public.
Notwithstanding the foregoing sentence, Confidential Information shall not
include any information or materials that:

 

1.14.1 were already known to the Receiving Party (other than under an obligation
of confidentiality), at the time of disclosure by the Disclosing Party to the
extent such Receiving Party has documentary evidence to that effect;

 

2



--------------------------------------------------------------------------------

1.14.2 were generally available to the public or otherwise part of the public
domain at the time of its disclosure to the Receiving Party;

 

1.14.3 became generally available to the public or otherwise part of the public
domain after its disclosure or development, as the case may be, and other than
through any act or omission of a Party in breach of such Party’s confidentiality
obligations under this Agreement;

 

1.14.4 were disclosed to a Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the Disclosing Party
not to disclose such information to others; or

 

1.14.5 were independently discovered or developed by or on behalf of the
Receiving Party without the use of the Confidential Information belonging to the
other Party and the Receiving Party has documentary evidence to that effect.

 

1.15 “Consent” means any consent, authorization, permit, certificate, license or
approval of, exemption by, or filing or registration with, any Governmental
Authority or other person.

 

1.16 “Current Good Manufacturing Practices” or “cGMPs” means all applicable
standards relating to manufacturing practices for fine chemicals, active
pharmaceutical ingredients, intermediates, bulk products or finished
pharmaceutical products. For purposes of this Agreement, cGMPs shall mean (i)
the principles detailed in the U.S. Current Good Manufacturing Practices, 21
C.F.R. Parts 210 and The Rules Governing Medicinal Products in the European
Community, Volume IV Good Manufacturing Practice for Medicinal Products as each
may be amended from time to time, (ii) the principles detailed in the ICH Q7A
guidelines, (iii) promulgated by any Governmental Authority having jurisdiction
over the manufacture of the API Compound, in the form of Laws, or (iv)
promulgated by any Governmental Authority having jurisdiction over the
manufacture of the API Compound, in the form of guidance documents (including
but not limited to advisory opinions, compliance policy guides and guidelines)
which guidance documents are being implemented within the pharmaceutical
manufacturing industry for such API Compound and subject to any arrangements,
additions or clarifications agreed to from time to time by the Parties in the
Quality Agreement.

 

1.17 “Disclosing Party” shall have the meaning set forth in Section 1.14.

 

1.18 “Executed Batch Record” means the executed and completed Master Batch
Record for each batch of API Compound manufactured pursuant to the terms of this
Agreement.

 

1.19 “Facility” shall mean Supplier’s manufacturing facility located at 110
Industrial Parkway North, Ontario, Canada L4G 3H4.

 

1.20 “FDA” means the United States Food and Drug Administration and any
successor thereto.

 

1.21 “File Retention Samples” shall have the meaning set forth in Section 6.5.

 

1.22 “Force Majeure Event” shall have the meaning set forth in Section 14.3.

 

3



--------------------------------------------------------------------------------

1.23 “Forecast” shall have the meaning set forth in Section 5.1.

 

1.24 “Governmental Authority” means any court, tribunal, arbitrator, agency,
legislative body, commission, official or other instrumentality of (a) any
government of any Country, (b) a federal, state, province, county, city or other
political subdivision thereof or (c) any supranational body, including without
limitation the European Agency for the Evaluation of Medicinal Products.

 

1.25 “ICH” means the International Conference on Harmonisation of Technical
Requirements for Registration of Pharmaceuticals for Human Use.

 

1.26 “Indemnified Party” shall have the meaning set forth in Section 11.3.1.

 

1.27 “Indemnifying Party” shall have the meaning set forth in Section 11.3.1.

 

1.28 “Laws” means all laws, statutes, rules, regulations (including, without
limitation, cGMPs, Investigational New Marketing Authorization regulations at 21
C.F.R. § 312, NDA regulations at 21 C.F.R. § 314, relevant provisions of the
Federal Food, Drug and Cosmetic Act, and other laws and regulations enforced by
the FDA or other applicable Governmental Authority), ordinances and other
pronouncements having the binding effect of law of any Governmental Authority.

 

1.29 “Litigation Condition” shall have the meaning set forth in Section 11.3.2.

 

1.30 “Losses” means any and all damages (including all incidental,
consequential, statutory and treble damages), awards, deficiencies, settlement
amounts, defaults, assessments, fines, dues, penalties, costs, fees,
liabilities, obligations, taxes, liens, losses, lost profits and expenses
(including without limitation court costs, interest and reasonable fees of
attorneys, accountants and other experts) incurred by or awarded to Third
Parties and required to be paid to Third Parties with respect to a Claim by
reason of any judgment, order, decree, stipulation or injunction, or any
settlement entered into in accordance with the provisions of this Agreement,
together with all documented out-of-pocket costs and expenses incurred in
complying with any judgments, orders, decrees, stipulations and injunctions that
arise from or relate to a Claim of a Third Party.

 

1.31 “Manufacturing Activities” shall mean the manufacturing, processing,
testing, packaging, storing and other activities undertaken or required to be
undertaken by Supplier or its suppliers in order to manufacture and supply
Adolor with the API Compound.

 

1.32 “Manufacturing Line Losses” shall have the meaning set forth in Section
4.7.4.

 

1.33 “Marketing Authorization” means, with respect to a country, the regulatory
authorization required to market and sell Product in such country as granted by
the relevant Governmental Authority.

 

1.34 “Master Batch Record” shall mean the current version of the master batch
record approved by the Parties, which may be amended in writing from time to
time by mutual agreement of the Parties.

 

4



--------------------------------------------------------------------------------

1.35 “Materials” means the raw materials, components and other ingredients
required to manufacture the API Compound, each as specifically identified in a
Marketing Authorization.

 

1.36 “Materials Certification” shall have the meaning set forth in Section 3.4.

 

1.37 “Person” means any natural person, corporation, general partnership,
limited partnership, joint venture, proprietorship or other business
organization.

 

1.38 “Potential Contaminants” shall have the meaning set forth in Section 3.5.3.

 

1.39 “Product” means a prescription pharmaceutical product that contains
Compound as the sole active ingredient.

 

1.40 “Purchase Order” shall have the meaning set forth in Section 5.2.1.

 

1.41 “Receiving Party” shall have the meaning set forth in Section 1.14.

 

1.42 “Regulatory Standards” means (i) any and all permits, licenses, filings and
certifications required by the FDA or other Governmental Authorities, and
compliance with cGMPs, applicable to the API Compound, any Manufacturing
Activity or Facility, and (ii) any Laws (including the Environmental Protection
Agency (EPA), the Occupational Safety and Health Administration (OSHA), the Drug
Enforcement Administration (DEA)), that apply to the API Compound, any
Manufacturing Activity or Facility.

 

1.43 “Shipping Costs” shall have the meaning set forth in Section 6.3.

 

1.44 “Specifications” means the specifications for BX7, BX5, BX4 and Compound,
as set forth on Schedule 1.44, as may be amended by the Parties from time to
time.

 

1.45 “Taxes” shall have the meaning set forth in Section 8.6.

 

1.46 “Third Party Claim” shall have the meaning set forth in Section 11.3.1.

 

1.47 “Quality Agreement” shall have the meaning set forth in Section 3.2.

 

1.48 “Third Party” means a Person who is not a Party or an Affiliate of a Party.

 

1.49 “Waste” shall mean any “Hazardous Substance” as provided under the Canadian
Environmental Protection Act and the Ontario Environmental Protection Act,
and/or any other waste material, pollutant and/or contaminant of any kind
including any routine process waste or any by-product arising from manufacture
of the API Compound.

 

1.50 “Withholding Party” shall have the meaning set forth in Section 8.6.

 

ARTICLE 2

SUPPLY BY SUPPLIER

 

2.1 Commitment to Supply. Upon the terms and subject to the conditions of this
Agreement and pursuant to Purchase Orders delivered from time to time by Adolor
to Supplier in

 

5



--------------------------------------------------------------------------------

accordance with Section 5.2, Supplier shall manufacture, test, package, store,
label, release and deliver and supply to Adolor or its designee the API Compound
in accordance with the Specifications, cGMPs, the Master Batch Record and all
applicable Laws and the provisions of the Quality Agreement. Supplier agrees
that it shall not enter into any agreement with another Person that shall
preclude it from meeting its obligations under this Agreement.

 

2.2 Facilities, Equipment and Materials. Supplier agrees to provide, at its own
cost and expense, all facilities, equipment, machinery, materials (other than as
specifically set forth herein) in accordance with the Specifications and the
Master Batch Records and labor necessary for the performance of the
Manufacturing Activities.

 

2.3 Responsibility. Unless otherwise specified herein or expressly consented to
in writing by Adolor, as between the Parties, Supplier shall be solely
responsible for performance of all activities necessary for Adolor to be
supplied with API Compound as contemplated hereunder. Supplier shall not amend
or modify the Specifications or the Master Batch Record or any protocols,
processes or procedures used to perform the Manufacturing Activities without the
express written approval from Adolor. Unless otherwise expressly consented to in
writing in advance by Adolor, Supplier may not sublicense or subcontract the
activities to be performed by Supplier under this Agreement to an Affiliate,
Third Party or other designee, except for the subcontractors of Supplier as
listed on Schedule 2.3.

 

ARTICLE 3

STANDARD TERMS OF SUPPLY OF API COMPOUND

 

3.1 Regulatory Matters.

 

3.1.1 Consents. Supplier shall obtain all Consents for which it is responsible
that are required as of the Effective Date for the manufacture of the API
Compound under the terms of this Agreement. At all times, Supplier shall
maintain and comply with all the Consents which may from time to time be
required by any Governmental Authority having jurisdiction with respect to its
manufacturing operations, the Manufacturing Activities and/or the Facility and
otherwise to be obtained by Supplier to permit the performance of its then
current obligations under this Agreement. In the event any Consent held by
Supplier relating to the Facility or its ability to manufacture the API Compound
in accordance with this Agreement is hereafter suspended or revoked, or Supplier
has material restrictions imposed upon it by any Governmental Authority
affecting the API Compound or the Facility, Supplier shall immediately notify
Adolor and shall promptly provide a schedule of compliance and such other
information related thereto as is reasonably requested by Adolor.

 

3.1.2 Notification of Adverse Manufacturing Activities. Supplier shall advise
Adolor of any information arising out of the Manufacturing Activities that has
adverse regulatory compliance and/or reporting consequences concerning the API
Compound or the manufacturing of the API Compound at the Facility.

 

3.1.3 Governmental Authorities. Supplier shall provide to Adolor any information
reasonably requested by Adolor, and shall consult with Adolor before providing
any information to any Governmental Authority, in connection with manufacture of
API Compound.

 

6



--------------------------------------------------------------------------------

Supplier shall immediately advise Adolor of any requests by any Governmental
Authority for inspections of the Facility that impact the manufacturing of the
API Compound or with respect to the API Compound.

 

3.1.4 Inspection of API Compound Suppliers by Governmental Authorities. In the
event Supplier is audited or inspected by a Governmental Authority relating to
the Manufacturing Activities or the API Compound, Supplier shall promptly (but
in any event, within one business day) notify Adolor of such audit or inspection
as well as of any alleged violations or deficiencies relating to the Facility,
process, and/or API Compound, allow Adolor to be present during such audit or
inspection, and shall promptly disclose to Adolor all relevant portions of any
notice of observations or potential violations, as well as a copy of Supplier’s
response thereto. In addition, Supplier will provide Adolor with unredacted
copies of any FDA 483(s) and Establishment Inspection Reports (or their
equivalents) issued as a result of said audit and any follow-up written
communications between Supplier and the Governmental Authority. Supplier shall
use its commercially reasonable best efforts to correct all identified
deficiencies in a timely manner and advise Adolor periodically of progress being
made, as well as when all deficiencies have been corrected.

 

3.1.5 Generic Drug Enforcement Act. Supplier has not used and will not use in
the manufacture of API Compound in any capacity the services of any person,
including any firm or individual, debarred or subject to debarment under the
Generic Drug Enforcement Act of 1992, amending the Act at 21 U.S.C. 335a.
Supplier agrees to notify Adolor immediately in the event any person providing
services to Supplier relating to this Agreement is debarred or becomes subject
to debarment.

 

3.1.6 Adverse Reaction Reporting. To the extent permitted under applicable Laws,
including the Health Insurance Portability and Accountability Act of 1996 and
the European Union Privacy Directive, each as amended, Supplier shall promptly
notify Adolor of all information reported to Supplier, if any information is so
reported, relating to any Adverse Drug Experience, whether expected or
unexpected, relating to the use of the API Compound.

 

3.2 Manufacturing Matters.

 

3.2.1 Quality Agreement. Adolor and Supplier shall enter into the Quality
Agreement (the “Quality Agreement”) appended to this Agreement as Schedule 3.2.
To the extent there are any inconsistencies or conflicts between this Agreement
and the Quality Agreement, the terms and conditions of this Agreement shall
control unless otherwise agreed to in writing by the Parties. In the event that
the Quality Agreement contains material provisions that substantially differ
from applicable comparable Regulatory Standards, the Regulatory Standards shall
control.

 

3.2.2 Master Batch Records. Within sixty (60) days after the approval by both
Parties of the validation summary report, as evidenced by signature thereof, the
Parties shall develop and agree upon the Master Batch Records.

 

3.2.3 Specification Changes. Adolor shall be entitled to request changes to the
Specifications from time to time. Supplier shall endeavor to make all revisions
to the

 

7



--------------------------------------------------------------------------------

Specifications requested by Adolor, in accordance with this Section 3.2.3 and
all applicable Laws. Adolor retains the right and responsibility for final
written approval of the Specifications prior to implementation by Supplier.

 

(a) Required Specification Changes. For changes to the Specifications that are
required by a Governmental Authority, the Marketing Authorization or applicable
Laws (collectively “Required Specification Changes”), Adolor and Supplier shall
cooperate in making such changes and Supplier shall implement such changes in
compliance with such applicable Laws and as promptly as practicable.

 

(b) Discretionary Specification Changes. For changes to the Specifications that
are not Required Specification Changes (collectively “Discretionary
Specification Changes”), Adolor shall submit a request to Supplier for any such
Discretionary Specification Changes. Upon receipt of such request from Adolor,
Supplier shall determine (a) one-time and/or ongoing costs that would be
incurred resulting from the Discretionary Specification Changes, (b) any
resulting planned changes in timing for the delivery of the API Compound and (c)
the estimated time of implementing any such Discretionary Specification Changes
(the “Cost and Time Statement”). Supplier shall provide the Cost and Time
Statement to Adolor setting forth the terms on which Supplier would be willing
to make the Discretionary Specification Changes. Upon Adolor’s written approval
of the Cost and Time Statement, the parties shall cooperate in making such
Discretionary Specification Changes and Supplier shall implement such
Discretionary Specification Changes.

 

(c) Cost and Payment for Changes to the Specifications.

 

(i) For all changes to the Specifications pursuant to Sections 3.2.3(a) or
3.2.3(b), Adolor shall be responsible for and pay Supplier any and all amounts
incurred in implementing a change to the Specifications. Supplier must provide
such documentation of its costs and expenses as may be reasonably requested by
Adolor. Supplier agrees to use commercially reasonable efforts to minimize its
costs associated with any Specification change.

 

(ii) For all changes to the Specifications that are necessitated because a
change is required to the Facility generally or a class of products (and not
specific to the API Compound or intermediates, or their manufacture), Supplier
shall be responsible for the costs and expenses of such changes.

 

3.2.4 Accident Reports. Supplier shall promptly notify Adolor of all material
accidents related to the manufacture, handling, use or storage of API Compound,
including: (a) accidents resulting in significant personal injury requiring more
than first aid treatment, (b) accidents resulting in chronic illness or loss of
consciousness, (c) accidents resulting in material property damage, (d)
accidents resulting in material environmental release and (e) accidents that
result in regulatory, safety, health or environmental audits.

 

3.2.5 Handling of Materials; Wastes. Supplier shall inform its employees,
contractors and other personnel of any known or reasonably ascertainable
chemical hazards associated with the API Compound or any Wastes generated
through performance of the

 

8



--------------------------------------------------------------------------------

Manufacturing Activities, and to provide such persons with reasonable training
in the proper methods of handling and disposing of such items. In addition,
Supplier shall handle, accumulate, label, package, ship and dispose of all
Wastes generated through performance of the Manufacturing Activities in
accordance with all applicable Laws.

 

3.2.6 Documentation for Governmental Authority Requirements. Supplier shall
maintain complete and accurate documentation of all validation data, stability
testing data, batch records, quality control and laboratory testing and any
other data required under cGMPs and other requirements of any relevant
Governmental Authority in connection with the performance of any Manufacturing
Activities hereunder. Supplier shall provide Adolor with such documentation
promptly upon Adolor’s request.

 

3.2.7 Technical Information. Supplier, at its sole cost and expense, shall, upon
receiving a written request from Adolor, supply technical information on the API
Compound and methods of manufacture and testing to the extent that such
information is necessary both to enable Adolor to fulfill its obligations within
this Agreement or in its agreements with its customers, including compliance
with any statutory or regulatory requirements of, or a request by, any
Governmental Authority.

 

3.3 Storage Obligations, Containers and Inventories.

 

3.3.1 Records, Retained Samples and Storage. Supplier shall retain samples and
maintain records from each batch of API Compound for a period required by
applicable Laws for record keeping, testing and regulatory purposes or specified
in the Quality Agreement. When storing Compound, nonconforming Compound or
Wastes, Supplier shall comply with and maintain all storage facilities in
compliance with Specifications and in accordance with cGMPs and applicable Laws.

 

3.3.2 Containers and Packaging. Supplier shall supply the API Compound in such
containers and packaging and with such container closure systems and labeling as
set forth in the Specifications.

 

3.4 Materials Suppliers. Notwithstanding anything to the contrary contained
herein, (a) Supplier shall only obtain Materials from such suppliers named in
the relevant Marketing Authorization, (b) Supplier will perform periodic audits
of its Material suppliers and (c) Supplier shall prepare all certifications as
to any Materials required by cGMPs or Laws, (each, a “Materials Certification”).
Such Materials Certifications shall include, without limitation, all required
certifications related to Materials derived from animal products.

 

3.5 Facility.

 

3.5.1 Sole Location. The Facility shall be the only location where Supplier
performs the Manufacturing Activities unless otherwise agreed to in writing by
Adolor.

 

3.5.2 Maintenance of Facility. During the Term of this Agreement, Supplier shall
maintain the Facility, all personal property, equipment, machinery, API
Compound, systems, intangibles, intellectual property and contract rights in use
at the Facility during the Term in the ordinary course of business, in
compliance with cGMPs and applicable Laws and

 

9



--------------------------------------------------------------------------------

free of material defects, except for defects attributable to wear and tear
consistent with the age and usage of such assets, and except for such defects as
do not and will not, in the aggregate, materially impair the ability to use such
assets in connection with the manufacture, generation, processing, distribution,
transport, treatment, storage, disposal or other handling of the API Compound.

 

3.5.3 Certain Prohibitions. Supplier shall not manufacture, store or process any
API Compound in the same building in which Supplier manufactures, stores or
processes genotoxics, penicillins, genetically modified organisms,
cephalosporins, sex hormones, anabolic steroids, and infectious agents (e.g.,
spore-bearing and live viruses), (collectively, “Potential Contaminants”) unless
the Potential Contaminants are stored or manufactured in contained environments
and in compliance with cleaning, validation and changeover standards of all
cGMPs and all applicable Laws. Supplier shall promptly notify Adolor if any of
the Potential Contaminants are manufactured, processed or stored in any portion
of the Facility which may result in the introduction of Potential Contaminants
into the areas of the Facility where Supplier manufactures, processes or stores
the API Compound. Supplier shall notify Adolor by not later than the earlier to
occur of (i) one hundred and eighty (180) days prior to such event or (ii)
Supplier’s knowledge of such event, if Supplier intend to change the nature or
use of any portion of the Facility to include the use of any of the Potential
Contaminants. Supplier shall not make such changes if the change could
reasonably be expected to result in a material adverse effect on the ability to
fully perform the obligations under this Agreement and Supplier has not
demonstrated to Adolor’s reasonable satisfaction that such Potential
Contaminants shall be completely segregated from the API Compound at all times
and shall comply with all Regulatory Standards.

 

3.6 Monitoring and Recordkeeping; Operating Procedures. Throughout the term of
this Agreement, and for so long thereafter as is required by applicable Laws,
Supplier shall monitor and maintain reasonable records respecting its compliance
with cGMPs, including through the establishment and implementation of such
operating procedures as are reasonably necessary to assure such compliance.
Supplier shall notify Adolor in writing of any significant trend changes in the
statistical process control data and/or quality testing results for batches of
API Compound manufactured hereunder.

 

3.7 Inspection, Access and Documentation.

 

3.7.1 Audit Rights. For the purpose of permitting a quality and compliance
audit, including to ascertain compliance with cGMPs, Specifications and
applicable Laws and to audit due to an Adverse Drug Experience, emergency or
inspection by a Governmental Authority, Supplier shall grant to authorized
representatives of Adolor and Glaxo Group Limited (“GSK”) (or a Third Party
hired on behalf of GSK or Adolor who is reasonably acceptable to Supplier), upon
reasonable notice and no more than once per calendar year, access to the
Facility. GSK and/or Adolor shall provide Supplier at least ten (10) Business
Days notice in writing of the desire to have such access; provided, however,
that in the event of an Adverse Drug Experience or any proposed or actual
inspection by a Governmental Authority or other emergency involving the Product,
GSK and Adolor shall have the right at any time upon oral or written notice to
Supplier of one (1) Business Day to conduct an audit of Supplier’s facility and
more frequently than once per calendar year. Supplier shall promptly respond to
GSK’s or Adolor’s request and the Parties shall agree on the time, scope and
manner of the audit.

 

10



--------------------------------------------------------------------------------

3.7.2 cGMP Documentation. Supplier shall maintain, in accordance with and for
the period required under cGMPs and applicable Laws, complete and adequate
records pertaining to the methods and facilities used for the manufacture,
processing, testing, packing, labeling, holding and distribution of the API
Compound.

 

3.8 Compliance and Quality.

 

3.8.1 Compliance Standards. Supplier is solely responsible for the safety and
health of its employees, consultants and visitors and compliance with all Laws
related to health, safety and the environment, including, without limitation,
providing its employees, consultants and visitors with all required information
and training concerning any potential hazards involved in the manufacture,
packaging, storage and supply of the API Compound and taking any precautionary
measures to protect its employees from any such hazards.

 

3.8.2 Quality Assurance; Quality Control. Supplier shall implement and perform
the quality assurance testing (including retesting and any validation or
stability tests that may be required) set forth on Schedule 1.44 against the
Specifications and such other quality assurance and quality control procedures
as required by cGMPs and applicable Laws.

 

3.9 Provision of Information. Supplier shall provide to Adolor copies (in
electronic or hard-copy form, as requested by Adolor) of all data generated
during the Term as may be reasonably requested from time to time by Adolor.

 

ARTICLE 4

SUPPLY OF BX7

 

4.1 Supply. The Parties may decide that in certain instances, Adolor will
provide Supplier with BX7, at no cost to Supplier, in sufficient quantity to
enable Supplier to perform the Manufacturing Activities and supply API Compound
to Adolor; provided, however, in the absence of such decision, Supplier shall be
responsible for procuring or manufacturing BX7. Adolor represents that all BX7
supplied to Supplier shall meet the Specifications set forth for BX7 in Schedule
1.44. Sections 4.2 through 4.7 shall be applicable solely to quantities of BX7
supplier by Adolor to Supplier.

 

4.2 Consignment Stock. All BX7 supplied to Supplier by Adolor is supplied as
consignment stock and shall be clearly identified as the property of Adolor,
shall be stored in compliance with cGMPs and maintained in the Facility, and
shall at all times be owned by Adolor.

 

4.3 Use of the BX7. Supplier shall use the BX7 only to perform the Manufacturing
Activities to produce and supply the API Compound to Adolor.

 

4.4 Representations and Warranties of Supplier for BX7. Adolor represents,
warrants and covenants that the BX7 supplied by it or its designees to Supplier
shall be manufactured, packed, labeled, stored and supplied in compliance with
all applicable Laws and the relevant

 

11



--------------------------------------------------------------------------------

Specifications. Supplier represents, warrants and covenants that BX7 will be
held at the Facility only, unless otherwise agreed to by Adolor in writing, and
that such Facility, at Supplier’s sole cost and expense, has and will, for such
time as such BX7 will be maintained meet the requirements established by
applicable Governmental Authorities, and that the BX7 will always be maintained
in accordance with cGMPs, the Quality Agreement (including storage conditions
specified therein), the Specifications and all applicable Laws (including,
without limitation, the receipt and possession of all applicable permits and
authorizations), as well as Adolor’s reasonable prior written instructions.

 

4.5 Inspection. At no additional cost to Adolor, Adolor shall be entitled to
inspect the BX7 and its related records during normal business hours upon
reasonable request and prior written notice and with the least reasonably
possible interference with Supplier’s ordinary course of business.

 

4.6 Risk of Loss. The risks of loss, damage or destruction of the BX7 delivered
to Supplier shall be borne by Supplier from the date of delivery to the
Facility.

 

4.7 Withdrawals of Stock.

 

4.7.1 Withdrawal. Supplier shall be entitled to withdraw BX7 for the performance
of the Manufacturing Activities according to the terms and conditions of this
Agreement and respecting the procedure of first in/first out.

 

4.7.2 Statement of Use. Within fifteen (15) days after the end of each quarter
during the Term, Supplier shall send Adolor a statement of usage and inventory
showing the following items: (a) the quantities of BX7 supplied by Adolor; (b)
the quantities of BX7 in Supplier’s inventory at the beginning of the calendar
quarter; (c) the quantities of BX7 withdrawn by Supplier; (d) the quantities of
BX7 used by Supplier in performing the Manufacturing Activities; (e) any
quantities of BX7 lost or destroyed while held as consignment stock or following
withdrawal from consignment stock; (f) any quantities of BX7 for which Supplier
is unable to account; and (g) the quantities of BX7 in Supplier’s inventory at
the end of the calendar quarter. If, based upon its inspections of the BX7
pursuant to Section 4.5, Adolor disputes any of the items on the statement of
usage and inventory, the Parties will promptly meet to attempt to resolve such
disagreement.

 

4.7.3 Responsibility for BX7 Lost or Destroyed or Used Beyond Allowable
Manufacturing Line Losses. In addition to any other remedies available to Adolor
at law or in equity, Supplier shall be entirely responsible for BX7 lost or
destroyed for reasons other than nonconformance of BX7 with the Specifications,
and for BX7 used in excess of allowable Manufacturing Line Losses (as defined
below), and shall compensate Adolor for any such quantities at a rate of $30,000
per kilogram or the actual cost to replace the BX7, if less multiplied by the
allowable Manufacturing Line Losses. If any amounts are owed to Adolor by
Supplier pursuant to this Section 4.7.3, such amounts shall be payable within
thirty (30) days following the date of issuance of the statement of usage and
inventory pursuant to Section 4.7.2.

 

4.7.4 Allowable Manufacturing Line Losses. Supplier agrees in performing the
Manufacturing Activities to limit its yield losses to those specified in
Schedule 4.7.4 (the

 

12



--------------------------------------------------------------------------------

“Manufacturing Line Losses”). Within forty-five (45) days after the end of each
Calendar Year, Supplier shall calculate the actual line losses. To the extent
such actual line losses exceed the allowable Manufacturing Line Losses, Supplier
shall compensate Adolor for the quantities of BX7 supplied or otherwise
purchased by Adolor and used by Supplier in excess of the allowable
Manufacturing Line Losses in accordance with Schedule 4.7.4.

 

4.7.5 Late Delivery of BX7. If the Parties decide that Adolor should supply BX7
to Supplier hereunder, Adolor acknowledges that Supplier shall have no liability
whatsoever towards Adolor in case of late delivery of the API Compound due to
late delivery of the BX7 by Adolor; provided, however, if Supplier has
inventories of BX7 that is has manufactured itself, Supplier shall use such
inventory to manufacture API Compound and this Section 4.7.5 shall not be deemed
a reason for late delivery of API Compound.

 

ARTICLE 5

FORECASTING AND ORDERING

 

5.1 Forecast.

 

5.1.1 Adolor Providing BX7. If Adolor provides Supplier with BX7 pursuant to
Section 4.1, at the beginning of each Calendar Quarter during the term of this
Agreement, Adolor shall provide Supplier with a rolling six (6) Calendar Quarter
non-binding, good faith estimate of the quantities of API Compound that Adolor
foresees it will order from Supplier during each Calendar Quarter of such six
(6) Calendar Quarter period.

 

5.1.2 Supplier Manufacturing BX7. If Adolor does not provide Supplier with BX7
and Supplier itself procures or manufactures BX7, then, during the term of this
Agreement, at the beginning of each Calendar Quarter, Adolor shall provide
Supplier with a rolling three (3) year non-binding, good faith estimate of the
quantities of API Compound that Adolor foresees it will order from Supplier
during each Calendar Quarter of such three (3) year period.

 

5.1.3 Forecasts. Each forecast pursuant to Section 5.1.1 or 5.1.2 shall be
referred to as a “Forecast”. The first such Forecast shall be for the period
from the Effective Date through the first Calendar Quarter of Calendar Year 2007
is attached hereto as Schedule 5.1.

 

5.2 Purchase Orders.

 

5.2.1 Delivery of Purchase Order.

 

(a) If Adolor provides Supplier with BX7 pursuant to Section 4.1, Adolor may,
from time to time, place purchase orders with Supplier for quantities of API
Compound to be delivered hereunder at least six (6) months prior to the delivery
date specified in each respective purchase order.

 

(b) If Adolor does not provide Supplier with BX7 and Supplier itself
manufactures or procures BX7, then Adolor may, from time to time, place purchase
orders with Supplier for quantities of API Compound to be delivered hereunder at
least twelve (12) months prior to the delivery date specified in each respective
purchase order.

 

13



--------------------------------------------------------------------------------

(c) Each purchase order pursuant to Section 5.2.1(a) or 5.2.1(b) shall be
referred to as a “Purchase Order”. Supplier shall deliver API Compound against
each Purchase Order in accordance with Article 5. Adolor shall purchase all such
API Compound ordered and delivered by the delivery date specified in a Purchase
Order, provided that such API Compound meets the Specifications. Supplier shall
use commercially reasonable efforts to supply any quantity of API Compound
ordered in the aggregate that exceeds the quantity in the Forecast. All Purchase
Orders shall be for full batch quantities of API Compound or multiples thereof.

 

(d) Adolor shall use commercially reasonable efforts to place a Purchase Order
for at least one (1) batch of API Compound each Calendar Year in which Product
is being commercialized.

 

5.2.2 Acceptance of Purchase Order. Supplier shall acknowledge and provide
Adolor with a written acceptance of each Purchase Order within two (2) Business
Days following Supplier’s receipt thereof. Supplier shall be entitled to reject
only that portion of any Purchase Order which Supplier will be unable to fill
due to: (i) the occurrence of a Force Majeure Event; (ii) which, when added to
other Purchase Orders placed during a given twelve (12)-month period, exceed
then current Forecast covering such period by more than twenty percent (20%); or
(iii) which, when added to other Purchase Orders during a Calendar Year, exceed
fifty (50) kilograms of API Compound.

 

5.2.3 Accommodations. From time to time, due to significant unforeseen
circumstances, Adolor may request, in writing, that Supplier deliver API
Compound volumes in excess of those specified in the Purchase Order. Supplier
shall use commercially reasonable efforts to provide Adolor with such excess API
Compound volumes.

 

5.2.4 Terms of Purchase Orders. Other than terms respecting quantity, delivery
date(s), shipment method and destination(s), the terms and conditions of any
Purchase Order submitted by Adolor, or written acceptance thereof by Supplier,
shall be of no force and effect, whether or not objected to by Supplier, and
nothing in any such Purchase Order or written acceptance shall supersede the
terms and conditions of this Agreement or the Quality Agreement.

 

5.3 Addressees for Correspondence. All Forecasts, Purchase Orders, written
acceptances of Purchase Orders and other notices contemplated under this Article
5 shall be sent to the attention of such persons as each Party may identify to
the other in writing from time to time.

 

ARTICLE 6

SHIPPING AND DELIVERY; STORAGE

 

6.1 Shipping and Delivery Dates. On each Purchase Order submitted by Adolor,
Adolor shall specify the requested quantity, delivery date(s), shipment method
and destination(s) of API Compound being ordered. Supplier shall arrange for the
delivery of API Compound to Adolor’s (or its designee’s) designated facilities
as stated on the Purchase Order and in a manner consistent with good commercial
practices, and in accordance with any agreed-upon shipping specifications, this
Agreement and Adolor’s or its designee’s reasonable instructions. Supplier shall
not ship any API Compound until Supplier receives a written release from Adolor
in the form of a Certificate of Compliance.

 

14



--------------------------------------------------------------------------------

6.2 Terms of Delivery. Once Adolor has released the API Compound in accordance
with Section 6.4, Supplier shall ship API Compound in accordance with Adolor’s
instructions by a carrier selected by Adolor FCA (Incoterms 2000) Supplier’s
Facility. If Adolor does not timely indicate in writing its selection of a
carrier to Supplier, Supplier shall be entitled to select an appropriate carrier
in Adolor’s name and at Adolor’s risk. Supplier shall abide by the export
procedures set forth in the Quality Agreement.

 

6.3 Shipping Costs. Adolor shall pay all costs, expenses, taxes, levies,
tariffs, brokerage fees, insurance premiums and other costs and charges assessed
or levied in connection with the transportation of API Compound from Supplier’s
Facility to Adolor pursuant to Section 6.1 (the “Shipping Costs”). If Supplier
pays any of the Shipping Costs on behalf of Adolor, then Supplier shall invoice
such Shipping Costs to Adolor and Adolor shall pay such costs.

 

6.4 Documentation and Release. Prior to each shipment of API Compound, Supplier
shall provide Adolor with a Certificate of Analysis and a Certificate of
Compliance, and, at Adolor’s request, Supplier shall provide Adolor with
reasonable access to any applicable supporting data. Prior to release of the API
Compound, Supplier shall test the API Compound in accordance with the testing
procedures described in Schedule 1.44 and against the Specifications, and shall
provide Adolor with a copy of the applicable Executed Batch Record for each
batch shipped and a copy of the applicable deviation or other investigatory
report, if any. Adolor shall review the Certificate of Analysis and the
Certificate of Compliance, and indicate to Supplier, within fifteen (15) days
after receipt of such certificates, whether to release each batch of API
Compound for shipment. If Adolor does not provide notice to Supplier within such
fifteen (15) day period, Supplier shall be entitled to ship the API Compound to
the designation indicated pursuant to Section 6.1. With each shipment of API
Compound, Supplier shall provide Adolor with commercially appropriate shipping
documentation, including bills of lading,

 

6.5 Retention of Samples. Supplier shall properly store and retain appropriate
samples (identified by batch number) of API Compound that it supplies to Adolor
in conditions and for times consistent with all applicable Regulatory Standards
and to permit appropriate or required internal and regulatory checks and
references (collectively, the “File Retention Samples”). Supplier shall provide
Adolor with reasonable access to and portions of the File Retention Samples for
testing and other purposes upon Adolor’s request.

 

6.6 Storage of API Compound. Notwithstanding anything to the contrary contained
herein, Adolor may request that Supplier, rather than ship API Compound upon
completion to a designated location, store the API Compound at the Facility
until such time as Adolor requests that the API Compound be shipped to a
designated location. In the event that Adolor requests that the API Compound be
stored at the Facility, the provisions of Sections 4.3, 4.4, 4.5 and 4.6 shall
be applicable to any such API Compound.

 

15



--------------------------------------------------------------------------------

ARTICLE 7

INSPECTION AND DEFECTIVE API COMPOUND; RECALL

 

7.1 Inspection by Adolor.

 

7.1.1 Inspection of API Compound. Within thirty (30) days following its receipt
of a shipment of API Compound, Adolor or its designee may perform or have
performed the quality control procedures described in Schedule 1.44 to determine
if such API Compound conforms to the Specifications. Adolor shall promptly
notify Supplier of any damages, shortage and other defects discovered by Adolor
following Adolor’s discovery thereof.

 

7.1.2 Acceptance of API Compound. If notice is not given by Adolor or its
designee pursuant to Section 7.1.1 within the time period set forth therein,
then the shipment shall be deemed accepted by Adolor for purposes of this
Article 7 and, except as provided in Section 7.2, may not be rejected pursuant
to Section 7.3 or Section 7.4.

 

7.2 Latent Defects. In the case of API Compound with defects not readily
discoverable prior to the shipment of any API Compound to Adolor, or thereafter
within the time period specified in Section 7.1, each Party shall notify the
other Party of any such defects discovered by such Party promptly following such
Party’s discovery thereof. Notwithstanding anything to the contrary contained
herein, in the case of latent defects that are not readily ascertainable by
inspection or analysis, Adolor shall have ten (10) days from the earlier of: (a)
date of discovery of such latent defect or (b) twenty-four months after receipt
of the API Compound by Adolor or its designee to notify Supplier of such latent
defect.

 

7.3 Defective API Compound.

 

7.3.1 Rejection by Adolor. In any case where Adolor or its designee expects to
reject or otherwise make a claim against Supplier with respect to damaged,
non-conforming or otherwise defective API Compound, Supplier shall be offered a
reasonable opportunity to offer proof or evidence as to why such API Compound
should not be rejected and to inspect and/or test such API Compound.

 

7.3.2 Testing of File Retention Samples. In the event of any dispute as to
whether API Compound may be rightfully rejected by Adolor or its designee for
failure to conform to the Specifications or have been manufactured in accordance
with cGMPs, such API Compound shall be tested, using the File Retention Samples,
for conformance with the applicable Specifications and cGMPs and acceptance
criteria by an independent testing organization mutually acceptable to both
Parties, which analysis shall be binding on Supplier and Adolor solely for the
purpose of determining whether such API Compound may be rightfully rejected as
non-conforming, damaged or otherwise defective. The fees and expenses charged by
such independent testing organization shall be paid by the Party in error.

 

7.3.3 Disposal of Rejected API Compound. All or part of any shipment of API
Compound determined to have been rightfully rejected by Adolor or its designee
shall be held by Adolor or its designee for a period of thirty (30) days
following notice to Supplier for proper disposal by Supplier, at Supplier’s
expense. If Supplier does not provide instructions for disposal of the API
Compound within such period, then Adolor or its designee may dispose of

 

16



--------------------------------------------------------------------------------

such API Compound and Supplier shall either pay or reimburse Adolor or its
designee for all costs and expenses incurred by Adolor or its designee in
connection with the disposal of such API Compound. All or part of any batch of
API Compound determined to have been rightfully rejected by Adolor prior to its
release for shipment shall be properly disposed of by Supplier, at Supplier’s
expense.

 

7.4 Remedies. In the event Adolor or its designee receives API Compound from
Supplier that is non-conforming or otherwise defective, Adolor may, in addition
to any other rights or remedies it may have under Sections 7.5.2 and 11.1 elect
for Supplier to replace such non-conforming or otherwise defective API Compound
with an equal quantity of API Compound that conforms to the Specifications and
is not otherwise defective or refund the purchase price for the quantity of such
defective API Compound. If Adolor requests Supplier to replace such
non-conforming or otherwise defective API Compound as set forth above, Supplier
shall replace such API Compound as soon as is reasonably possible at no
additional cost to Adolor, but in no event later than the time periods set forth
in Section 5.2.1 after receipt of notification of nonconformity.

 

7.5 API Compound Recall.

 

7.5.1 Recall. Adolor, in its sole responsibility and discretion, shall be
entitled to make all decisions with respect to any recall, market withdrawals or
other corrective action related to the API Compound.

 

7.5.2 Costs Associated with API Compound Recall. The out-of-pocket costs
associated with any such recall, including the cost of any BX7 supplied by
Adolor, shall be borne by the Parties in proportion to which any such recall is
required as a result of Supplier’s (or its suppliers’, permitted subcontractors’
or Affiliates’) or Adolor’s (or its designees’, subcontractors’ or Affiliates’)
breach of their respective obligations or representations or warranties under
this Agreement, including the Quality Agreement. If neither Party is in breach,
Adolor shall be responsible for such costs.

 

7.6 Shortages. In the event that Supplier is aware or anticipates that it will
be unable to meet any Purchase Order, either in whole or in part, for whatever
reason, Supplier shall promptly inform Adolor in writing of such inability. In
particular, Supplier shall promptly inform Adolor of any notice, written or
oral, received from any materials supplier regarding a possible shortage or
inability to supply.

 

7.7 Reservation of Rights. Nothing contained in this Article 7 shall limit any
legal, equitable or other rights or remedies that may be available to Adolor on
account of any failure of Supplier to supply API Compound hereunder.

 

ARTICLE 8

FINANCIAL PROVISIONS

 

8.1 Supply Price. During the first full Calendar Year of this Agreement,
Supplier shall supply API Compound to Adolor at the price per unit set forth on
Schedule 8.1.

 

17



--------------------------------------------------------------------------------

8.2 Price Increases and Decreases. After the first full Calendar Year (i.e.,
after December 31, 2005), the price payable for API Compound shall be adjusted
annually by agreement of the Parties, based on changes to Supplier’s costs of
manufacture (as set forth in this Section), such costs to be documented in
writing and available for Adolor’s viewing on reasonable request. Changes in
Supplier’s costs of manufacture shall be calculated based on labor costs (as
indicated by the net change in the Canadian Consumer Price Index over the
previous Calendar Year), costs of raw materials (as indicated by actual invoices
from Supplier’s approved raw material suppliers), and the exchange rate increase
or decrease between the U.S. dollar and the Canadian dollar over the previous
Calendar Year). If, after good faith negotiations, no agreement can be reached
on supply prices for the subsequent Calendar Year, either Party may terminate
this Agreement by giving not less than six (6) months’ notice.

 

8.3 Process Improvements and Sharing of Cost Efficiencies. The Parties agree to
make reasonable efforts to provide suggestions to the other Party to improve the
productivity, efficiency, and quality of the process under which API Compound is
manufactured, taking into account the total manufacturing environment including
technology, industry standards, Specifications, raw materials, communication,
service, purity, and over-all manufacturing costs as such improvements become
known to such Party. Any cost savings as a result of such suggestions and/or
market conditions will be shared equitably.

 

8.4 Manner of Payments. All sums due to either Party under this Agreement shall
be payable in United States Dollars by bank wire transfer in immediately
available funds to such bank account(s) as each of Supplier and Adolor shall
from time to time designate, unless otherwise agreed by the Parties in writing.

 

8.5 Invoices; Timing of Payments. Supplier shall invoice Adolor for all API
Compound supplied hereunder on the date of shipment, and for all other amounts
due to Supplier, if any, hereunder monthly in arrears. Each invoice shall
specify the Purchase Order number to which it corresponds. Unless otherwise
specified in this Agreement, all amounts due to Supplier hereunder shall be paid
by Adolor within thirty (30) days following the date Adolor or its designee
receives delivery of the API Compound under Section 6.2.

 

8.6 Tax Withholding. Any taxes, levies or other duties (“Taxes”) paid or
required to be withheld under the appropriate tax Laws by one Party
(“Withholding Party”) on account of monies payable to the other Party under this
Agreement shall be deducted from the amount of monies otherwise payable to the
other Party under this Agreement. The Withholding Party shall secure and send to
the other Party within a reasonable period of time proof of any such Taxes paid
or required to be withheld by the Withholding Party for the benefit of the other
Party. The Parties shall cooperate reasonably with each other to ensure that any
amounts required to be withheld by either Party are reduced in amount to the
fullest extent permitted by applicable Laws. No deduction shall be made, or a
reduced amount shall be deducted, if the other Party furnishes a document from
the appropriate tax Governmental Authorities to the Withholding Party certifying
that the payments are exempt from Taxes or subject to reduced tax rates,
according to the applicable convention for the avoidance of double taxation.

 

18



--------------------------------------------------------------------------------

ARTICLE 9

CONFIDENTIALITY

 

9.1 Confidential Information. Each of Supplier and Adolor shall keep all
Confidential Information received from the other Party with the same degree of
care it maintains the confidentiality of its own Confidential Information, but
in no event less than a reasonable degree of care. Neither Party shall use such
Confidential Information for any purpose other than in performance of this
Agreement or disclose the same to any other Person other than to such of its
agents who have a need to know such Confidential Information to implement the
terms of this Agreement or enforce its rights under this Agreement. A Receiving
Party shall advise any agent who receives such Confidential Information of the
confidential nature thereof and of the obligations contained in this Agreement
relating thereto, and the Receiving Party shall ensure that all such agents
comply with such obligations as if they had been a party hereto. Upon
termination of this Agreement, the Receiving Party shall return or destroy all
documents, tapes or other media containing Confidential Information of the
Disclosing Party that remain in the Receiving Party’s or its agents’ possession,
except that the Receiving Party may keep one copy of the Confidential
Information in the legal department files of the Receiving Party, solely for
archival purposes. Such archival copy shall be deemed to be the property of the
Disclosing Party, and shall continue to be subject to the provisions of this
Article 9. Notwithstanding anything to the contrary in this Agreement, the
Receiving Party shall have the right to disclose any Confidential Information
provided hereunder if, in the reasonable opinion of the Receiving Party’s legal
counsel, such disclosure is necessary to comply with the terms of this Agreement
or the requirements of any Law. Where possible, the Receiving Party shall notify
the Disclosing Party of the Receiving Party’s intent to make such disclosure of
Confidential Information pursuant to the provision of the preceding sentence
sufficiently prior to making such disclosure so as to allow the Disclosing Party
adequate time to take whatever action the Disclosing Party may deem to be
appropriate to protect the confidentiality of the information.

 

9.2 Public Announcements. Except as may be required by applicable Laws, neither
Party will make any public announcement of any information regarding this
Agreement or any agreement related hereto without the prior written approval of
the other Party. Once any written statement is approved for disclosure by the
Parties or information is otherwise made public in accordance with the preceding
sentence, either Party may make a subsequent public disclosure of the contents
of such statement without further approval of the other Party.

 

9.3 Assignment of Inventions. All data, discoveries, inventions, improvements,
new uses, processes, copyrights, trade secrets, techniques, and compounds,
whether patentable or not, arising from work performed under this Agreement, or
the API Compound (collectively, the “Inventions”), shall be the sole and
exclusive property of Adolor with full right, title, and interest thereto.
Throughout the term of this Agreement, Provider shall use the Inventions for the
sole purpose of performing the Manufacturing Activities under this Agreement.
Upon expiration or termination of this Agreement, Supplier shall have no right
or interest in or to the Inventions. Adolor may, at its sole option, incorporate
any Inventions in any regulatory filings or patent applications based upon the
inclusion of such findings therein. Supplier shall promptly disclose to Adolor
any and all Inventions. Supplier hereby agrees to unconditionally assign, and
hereby does assign, to Adolor any and all right, title and interest in and to
any Inventions. Supplier, its employees, agents, and consultants shall fully
cooperate with Adolor in obtaining and maintaining, at Adolor’s sole cost and
expense, any applicable protection, including patent protection, as may be
available with respect to such Inventions, and shall execute all documents
deemed necessary by Adolor for purposes of procuring and maintaining such
protection, and all documents necessary for assigning Inventions to Adolor.

 

19



--------------------------------------------------------------------------------

9.4 Confidentiality of this Agreement. The terms of this Agreement shall be
Confidential Information of each Party and, as such, shall be subject to the
provisions of this Article 9.

 

9.5 Survival. The obligations and prohibitions contained in this Article 9 shall
survive the expiration or termination of this Agreement.

 

ARTICLE 10

REPRESENTATIONS AND WARRANTIES

 

10.1 Representations of Supplier. Supplier represents and warrants to Adolor
that:

 

10.1.1 All AP I Compound shall be packaged in accordance with Adolor’s labeling
instructions, shall be free from defects in materials and workmanship and shall
not be adulterated or misbranded within the meaning of the Act, and is not an
article which may not, under the Act, be introduced into interstate commerce;

 

10.1.2 All AP I Compound shall be manufactured, generated, processed,
transported, treated, stored, disposed and handled in accordance with and
conform to the Specifications, cGMPs, the Master Batch Record, all applicable
Laws, the Quality Agreement and any further formulating, manufacturing,
packaging or other standards agreed in writing by the Parties and in accordance
with and conform to any applicable standards specified by the United States
Pharmacopeia and Pharmacopeial Forum and the European Pharmacopeia and
Pharmacopeial Forum;

 

10.1.3 All AP I Compound so sold and shipped shall be manufactured in accordance
with all applicable Laws in effect at the time and place of manufacture of such
API Compound, and all waste, including but not limited to all hazardous waste,
generated at the time of manufacture of API Compound shall be disposed of in
accordance with all applicable Laws;

 

10.1.4 All records as are necessary and appropriate to demonstrate compliance
with applicable Laws shall be maintained by Supplier and such manufacture of API
Compound shall be performed in a facility maintaining a current drug
establishment registration with the FDA as set forth in 21 C.F.R. § 207;

 

10.1.5 Supplier has provided and shall provide to Adolor all pertinent
information in its possession relative to physical, environmental and human
health hazards involving the API Compound;

 

10.1.6 The ownership and operation of the Facilities shall be in material
compliance with cGMPs and all applicable Laws (including the receipt and
possession of all applicable permits and authorizations, including a current
drug establishment registration with the FDA as set forth in 21 C.F.R. 207, if
applicable), and any further formulating, manufacturing, packaging or other
standards agreed in writing by the Parties, and all Waste generated in
connection with the manufacture of the API Compound shall be disposed of in
accordance with all applicable Laws;

 

20



--------------------------------------------------------------------------------

10.1.7 Supplier owns or controls all the intellectual property necessary to
manufacture the API Compound in accordance with the terms of this Agreement,
and, to the best of its knowledge, the use of such intellectual property does
not infringe the rights of any Third Party; and

 

10.1.8 The API Compound delivered to Adolor will be free and clear of all liens
and encumbrances.

 

10.2 Mutual Representations and Warranties. Adolor and Supplier each represents
and warrants to the other as of the Effective Date that:

 

10.2.1 Organization and Authority. It has full corporate right, power and
authority to enter into this Agreement and to perform its respective obligations
under this Agreement;

 

10.2.2 No Conflicts or Violations. The execution and delivery of this Agreement
by such Party and the performance of such Party’s obligations hereunder (a) do
not conflict with or violate any requirement of applicable laws or regulations
existing as of the Effective Date and applicable to such Party and (b) do not
conflict with, violate, breach or constitute a default under, and are not
prohibited or materially restricted by, any contractual obligations of such
Party or any of its Affiliates existing as of the Effective Date; and

 

10.2.3 Valid Execution. Such Party is duly authorized, by all requisite
corporate action, to execute and deliver this Agreement and the execution,
delivery and performance of this Agreement by such Party does not require any
shareholder action or approval or the approval or consent of any Third Party,
and the Person executing this Agreement on behalf of such Party is duly
authorized to do so by all requisite corporate action.

 

10.3 Disclaimer of Warranty. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
AGREEMENT, EACH PARTY EXPRESSLY DISCLAIMS, WAIVES, RELEASES, AND RENOUNCES ANY
WARRANTY, EXPRESS OR IMPLIED, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR
FITNESS FOR A PARTICULAR PURPOSE.

 

ARTICLE 11

INDEMNIFICATION AND INSURANCE

 

11.1 Indemnification by Supplier. Supplier hereby agrees to defend Adolor and
GSK and their respective Affiliates, directors, officers, employees, agents,
successors and assigns from and against any and all Claims of a Third Party and
to indemnify and hold Adolor and GSK and their respective Affiliates, directors,
officers, employees, agents, successors and assigns, harmless from and against
any and all Losses in each case of a Third Party for: (a) bodily injury,
personal injury, death and property damage caused by (i) defects in the API
Compound (including any materials or samples thereof) at the time of dispatch by
Supplier or Supplier’s permitted designee or (ii) defective API Compound
information (including any materials or samples thereof) submitted by Supplier
to Adolor; (b) the negligence or willful misconduct or

 

21



--------------------------------------------------------------------------------

wrongdoing of Supplier or any Person for whose actions or omissions Supplier is
legally liable; or (c) a breach by Supplier of its representations, warranties
and/or covenants hereunder; provided, however, that in all cases referred to in
this Section 11.1, Supplier shall have no liability to Adolor for any Losses of
Adolor or GSK to the extent that such Losses of Adolor or GSK were caused by any
item for which Adolor is required to indemnify Supplier pursuant to Section
11.2. [**]

 

11.2 Indemnification by Adolor. Adolor hereby agrees to defend Supplier and its
Affiliates and their respective directors, officers, employees, agents,
successors and assigns from and against any and all Claims of a Third Party and
to indemnify and hold Supplier and its Affiliates and their respective
directors, officers, employees, agents, successors and assigns, harmless from
and against any and all Losses in each case of a Third Party for: (a) bodily
injury, personal injury, death and property damage caused by (i) defective API
Compound information (including any materials or samples thereof) submitted by
Adolor to Supplier, or (ii) use of the Product; (b) the negligence or willful
misconduct or wrongdoing of Adolor or any Person for whose actions or omissions
Adolor is legally liable; (c) a breach by Adolor of its representations,
warranties and/or covenants hereunder; or (d) infringement of any Third Party
intellectual property rights by the use by Supplier of any intellectual property
provided by Adolor; provided, however, that in all cases referred to in this
Section 11.2, Adolor shall have no liability to Supplier for any Losses of
Supplier to the extent that such Losses of Supplier were caused by any item for
which Supplier is required to indemnify Adolor pursuant to Section 11.1.

 

11.3 Indemnification Procedure.

 

11.3.1 Notice. Each Party will notify promptly the other if it becomes aware of
a Claim (actual or potential) by any Third Party (a “Third Party Claim”) for
which indemnification may be sought by that Party and will give such information
with respect thereto as the other Party shall reasonably request. If any
proceeding (including any governmental investigation) is instituted involving
any Party for which such Party may seek an indemnity under Section 11.1 or 11.2,
as the case may be (the “Indemnified Party”), the Indemnified Party shall not
make any admission or statement concerning such Third Party Claim, but shall
promptly notify the other Party (the “Indemnifying Party”) orally and in writing
and the Indemnifying Party and Indemnified Party shall meet to discuss how to
respond to any Third Party Claims that are the subject matter of such
proceeding. The Indemnifying Party shall not be obligated to indemnify the
Indemnified Party to the extent any admission or statement made by the
Indemnified Party or any failure by such Party to notify the Indemnifying Party
of the claim materially prejudices the defense of such claim.

 

11.3.2 Defense of Claim. If the Indemnifying Party elects to defend or, if local
procedural rules or laws do not permit the same, elects to control the defense
of a Third Party Claim, it shall be entitled to do so provided it gives notice
to the Indemnified Party of its intention to do so within forty-five (45) days
after the receipt of the written notice from the

 

[**] =Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

22



--------------------------------------------------------------------------------

Indemnified Party of the potentially indemnifiable Third Party Claim (the
“Litigation Condition”); provided, that the Indemnifying Party expressly agrees
the Indemnifying Party shall be responsible for satisfying and discharging any
award made to the Third Party as a result of such proceedings or settlement
amount agreed with the Third Party in respect of the Third Party Claim without
prejudice to any provision in this Agreement or right at law which will allow
the Indemnifying Party subsequently to recover any amount from the Indemnified
Party to the extent the liability under such settlement or award was
attributable to the Indemnified Party. Subject to compliance with the Litigation
Condition, the Indemnifying Party shall retain counsel reasonably acceptable to
the Indemnified Party (such acceptance not to be unreasonably withheld, refused,
conditioned or delayed) to represent the Indemnified Party and shall pay the
fees and expenses of such counsel related to such proceeding. In any such
proceeding, the Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
the Indemnified Party. The Indemnified Party shall not settle any claim for
which it is seeking indemnification without the prior consent of the
Indemnifying Party which consent shall not be unreasonably withheld, refused,
conditioned or delayed. The Indemnified Party shall, if requested by the
Indemnifying Party, cooperate in all reasonable respects in the defense of such
claim that is being managed and/or controlled by the Indemnifying Party. The
Indemnifying Party shall not, without the written consent of the Indemnified
Party (which consent shall not be unreasonably withheld, refused, conditioned or
delayed), effect any settlement of any pending or threatened proceeding in which
the Indemnified Party is, or based on the same set of facts could have been, a
party and indemnity could have been sought hereunder by the Indemnified Party,
unless such settlement includes an unconditional release of the Indemnified
Party from all liability on claims that are the subject matter of such
proceeding. If the Litigation Condition is not met, then neither Party shall
have the right to control the defense of such Third Party Claim and the Parties
shall cooperate in and be consulted on the material aspects of such defense at
the each Party’s own expense; provided that if the Indemnifying Party does not
satisfy the Litigation Condition, the Indemnifying Party may at any subsequent
time during the pendency of the relevant Third Party Claim irrevocably elect, if
permitted by local procedural rules or laws, to defend and/or to control the
defense of the relevant Third Party Claim so long as the Indemnifying Party also
agrees to pay the reasonable fees and costs incurred by the Indemnified Party in
relation to the defense of such Third Party Claim from the inception of the
Third Party Claim until the date the Indemnifying Party assumes the defense or
control thereof.

 

11.4 Assumption of Defense. Notwithstanding anything to the contrary contained
herein, an Indemnified Party shall be entitled to assume the defense of any
Third Party Claim with respect to the Indemnified Party, upon written notice to
the Indemnifying Party pursuant to this Section 11.4, in which case the
Indemnifying Party shall be relieved of liability under Section 11.1 or 11.2, as
applicable, solely for such Third Party Claim and related Losses.

 

11.5 Insurance. During the term of this Agreement and for a period of five (5)
years after its termination, each party shall obtain and/or maintain,
respectively, at its sole cost and expense, liability insurance in amounts,
respectively, as are the greater of: (i) required by applicable Laws and (ii)
reasonable and customary in the U.S. pharmaceutical industry for companies of
comparable size and activities at the respective place of business of each
Party, but in no event less than $10,000,000. Such liability insurance shall
insure against all liability, including personal injury, physical injury, or
property damage arising out of the manufacture, sale, distribution, or marketing
of the API Compound. Each Party shall provide written proof of the existence of
such insurance to the other Party upon request.

 

23



--------------------------------------------------------------------------------

ARTICLE 12

TERM AND TERMINATION

 

12.1 Term. Unless terminated sooner as permitted hereunder, this Agreement shall
commence on the Effective Date and shall expire on the seventh (7th) anniversary
thereof, provided that unless either Party gives written notice at least
twenty-four (24) months prior to the expiration of the initial term or any
renewal term, this Agreement shall continue for successive two year terms.

 

12.2 Termination. This Agreement may be terminated by Adolor upon six (6) months
prior written notice to Supplier. In addition, this Agreement may be terminated
upon the written consent of both Parties, or by either Party upon the happening
of one of the following events:

 

12.2.1 Termination for Breach. Either Party may, without prejudice to any other
remedies available to it at law or in equity, terminate this Agreement in the
event that the other Party (as used in this subsection, the “Breaching Party”)
shall have materially breached or defaulted in the performance of any of its
obligations. The Breaching Party shall have thirty (30) days after written
notice thereof was provided to the Breaching Party by the non-breaching Party to
remedy such default. Any such termination shall become effective at the end of
such 30-day period unless the Breaching Party has cured any such breach or
default prior to the expiration of such 30-day period.

 

12.2.2 Termination for Force Majeure Event. Notwithstanding anything to the
contrary contained in this Agreement, in the event a Force Majeure Event shall
have occurred and be continuing for ninety (90) consecutive days, the Party not
suffering such Force Majeure Event shall be entitled to terminate this Agreement
effective immediately upon written notice to the Party suffering such Force
Majeure Event.

 

12.2.3 Termination for Reasons of Insolvency or Termination of Business
Activities. Either Party shall be entitled to terminate this Agreement if the
other Party becomes insolvent or is the subject of a petition in bankruptcy
whether voluntary or involuntary or of any other proceeding under bankruptcy,
insolvency or similar laws, makes an assignment for the benefit of creditors, is
named in such a petition, or its property is subject to a suit for the
appointment of a receiver, or is dissolved or liquidated. Such termination right
may be exercised without the need for written notice within thirty (30) days
following the date as of which the Party entitled to terminate receives
knowledge of such insolvency or termination of business activities by the other
Party.

 

ARTICLE 13

RIGHTS AND DUTIES UPON TERMINATION

 

13.1 Pending Purchase Orders. Except in cases of the termination of this
Agreement for a Force Majeure Event or as otherwise expressly set forth in this
Agreement, the termination of this Agreement shall not affect Purchase Orders
placed by Adolor and accepted by Supplier at the time notice of termination is
given and until the time any such termination becomes effective.

 

24



--------------------------------------------------------------------------------

Except as expressly set forth in this Agreement, Adolor shall have no liability
to Supplier for any costs that Supplier may have incurred (or to which Supplier
may be committed) in connection with materials used by Supplier in the
manufacturing or packaging of API Compound prior to the effectiveness of any
notice of termination.

 

13.2 Outstanding Payment. Payments of amounts owing to either Party under this
Agreement as of its expiration or termination shall be due and payable within
the later of: (i) to the extent such amounts can be calculated and a fixed sum
determined at the time of expiration or termination of this Agreement, sixty
(60) days after the date of such expiration or termination or (ii) ten (10) days
after the date in which such amounts can be calculated and a fixed sum
determined.

 

13.3 Return of Materials. Within thirty (30) days following the of termination
of this Agreement, each Party shall destroy or return to the other Party all
tangible items bearing, containing or contained in any of the Confidential
Information of the other Party, and shall provide the other Party written
certification of such destruction or return. Supplier shall also return to
Adolor all unused quantities of BX7 and any work-in-progress being held by
Supplier. Supplier shall transfer to Adolor or its designee Supplier’s existing
inventory of materials and work-in-process as well as any inventory of API
Compound in Supplier’s possession or control.

 

13.4 Access to Records/Maintenance of Critical Samples and Test Programs. Upon
termination of this Agreement, Supplier shall provide Adolor or its designee
access for a period up to one (1) year after the latest expiry date of API
Compound batches produced under the Agreement to records, reports and master
files relating to the API Compound, to enable Adolor or its designee (i) to
answer complaints, (ii) to answer queries from Governmental Authorities or (iii)
to conduct investigations necessary to ensure the safety, efficacy and
compliance of the API Compound. Supplier shall maintain all retention samples
and stability programs for a period up to one (1) year after the latest expiry
date of API Compound batches produced under this Agreement.

 

13.5 Accrued Rights; Surviving Obligations. Termination, relinquishment or
expiration of this Agreement for any reason shall be without prejudice to any
rights that shall have accrued to the benefit of any Party prior to such
termination, relinquishment or expiration. Such termination, relinquishment or
expiration shall not relieve any Party from obligations which are expressly or
by implication intended to survive termination, relinquishment or expiration of
this Agreement and shall not affect or prejudice any provision of this Agreement
which is expressly or by implication provided to come into effect on, or
continue in effect after, such termination, relinquishment or expiration.

 

ARTICLE 14

GENERAL PROVISIONS

 

14.1 Relationship of the Parties. Each Party shall bear its own costs incurred
in the performance of its obligations hereunder without charge or expense to the
other except as expressly provided in this Agreement. Neither Party shall have
any responsibility for the hiring, termination or compensation of the other
Party’s employees or for any employee benefits of such employee. No employee or
representative of a Party shall have any authority to bind or obligate

 

25



--------------------------------------------------------------------------------

the other Party to this Agreement for any sum or in any manner whatsoever, or to
create or impose any contractual or other liability on the other Party without
such Party’s approval. For all purposes, and notwithstanding any other provision
of this Agreement to the contrary, Supplier’s legal relationship under this
Agreement to Adolor shall be that of independent contractor. This Agreement is
not a partnership agreement and nothing in this Agreement shall be construed to
establish a relationship of co-partners or joint venturers between the Parties.

 

14.2 Covenant Not to Compete. In the event that Adolor agrees to purchase at
least thirty-three and a third percent (33.33%) of Adolor’s API Compound
requirements for a given Calendar Year from Supplier, Supplier agrees that for
such Calendar Year (whether on its own behalf or with or on behalf of any
Person) it shall not, and shall not permit any of its Affiliates to:

 

14.2.1 carry on or be engaged, concerned, interested or in any way assist in the
development or manufacture of (i) any prescription or over the counter
formulation of the API Compound or Compound, or (ii) any generic or copycat
versions of the API Compound or Compound, including any salts, hydrates,
polymorphs or anahydrous form thereof;

 

14.2.2 sell, market, distribute or seek customers for or advertise (i) any
prescription or over the counter formulation of API Compound or Compound, or
(ii) any generic or copycat versions of the API Compound or Compound, including
any salts, hydrates, polymorphs or anahydrous form thereof;

 

14.2.3 license, consent to or authorize or purport to license, consent to or
authorize the doing or carrying out by any Person of any of the acts or matters
referred to in either of subparagraphs (a) or (b) above; or

 

14.2.4 pursue any policy of doing or carrying out or of facilitating or bringing
about the doing or carrying out by any Person of any of the acts or matters
referred to in any of the subparagraphs (a) through (c) above, for example, by
providing technological assistance, expertise, manufacturing or supplies to any
Person.

 

Nothing contained in this Section 14.2 is intended to be an implied license to
or waiver of any patent or other intellectual property right.

 

14.3 Force Majeure. The occurrence of an event which materially interferes with
the ability of a Party to perform its obligations or duties hereunder which is
not within the reasonable control of the Party affected or any of its
Affiliates, not due to malfeasance by such Party or its Affiliates, and which
could not with the exercise of due diligence have been avoided (each, a “Force
Majeure Event”), including an injunction, order or action by a Governmental
Authority, fire, accident, labor difficulty, strike, riot, civil commotion, act
of God, inability to obtain materials, delay or errors by shipping companies or
change in applicable Laws, shall not excuse such Party from the performance of
its obligations or duties under this Agreement, but shall merely suspend such
performance during the continuation of the Force Majeure Event. The Party
prevented from performing its obligations or duties because of a Force Majeure
Event shall promptly notify the other Party of the occurrence and particulars of
such Force Majeure Event and shall provide the other Party, from time to time,
with its best estimate of the duration of such

 

26



--------------------------------------------------------------------------------

Force Majeure Event and with notice of the termination thereof. The Party so
affected shall use commercially reasonable efforts to avoid or remove such
causes of nonperformance as soon as is reasonably practicable. Upon termination
of the Force Majeure Event, the performance of any suspended obligation or duty
shall promptly recommence. The Party subject to the Force Majeure Event shall
not be liable to the other Party for any direct, indirect, consequential,
incidental, special, punitive, exemplary or other damages arising out of or
relating to the suspension or termination of any of its obligations or duties
under this Agreement by reason of the occurrence of a Force Majeure Event,
provided such Party complies in all material respects with its obligations under
this Section 14.3.

 

14.4 Governing Law. This Agreement shall be construed, and the respective rights
of the Parties determined, according to the substantive Law of the Commonwealth
of Pennsylvania notwithstanding the provisions governing conflict of Laws under
such Pennsylvania Law to the contrary, except matters of intellectual property
Law which shall be determined in accordance with the intellectual property Laws
relevant to the intellectual property in question. The UNCITRAL Convention for
the International Sale of Goods, as well as any other unified Law relating to
the conclusion and implementation of contracts for the international sale of
goods, shall not apply.

 

14.5 Jurisdiction. Any legal action or proceeding with respect to this Agreement
shall be brought in the courts of the Commonwealth of Pennsylvania or of the
United States District Court for the Eastern District of Pennsylvania, and, by
execution and delivery of this Agreement, each Party hereby irrevocably accepts
the exclusive jurisdiction of the aforesaid courts. Each Party hereby further
irrevocably waives any claim that any such court lacks jurisdiction over it or
to the laying of venue, and agrees not to plead or claim, in any legal action or
proceeding with respect to this Agreement brought in any of the aforesaid
courts, that any such court lacks jurisdiction over it or any such action or
proceeding has been brought in an inconvenient forum.

 

14.6 Assignment. This Agreement may not be assigned by either Party without the
prior consent of the other Party; provided, however, that either Party may
assign this Agreement, in whole or in part, to any of its Affiliates provided
that the assigning Party guarantees the performance of this Agreement by such
Affiliate; and provided further, that either Party may assign this Agreement to
a successor to all or substantially all of the assets or line of business to
which this Agreement relates whether by merger, sale of stock, sale of assets or
other similar transaction. This Agreement shall be binding upon, and subject to
the terms of the foregoing sentence, inure to the benefit of the Parties hereto,
their permitted successors, legal representatives and assigns.

 

27



--------------------------------------------------------------------------------

14.7 Notices. All demands, notices, consents, approvals, reports, requests and
other communications hereunder must be in writing and will be deemed to have
been duly given only if delivered personally, by facsimile with confirmation of
receipt, by mail (first class, postage prepaid), or by overnight delivery using
a globally-recognized carrier, to the Parties at the following addresses:

 

Adolor:    Adolor Corporation      700 Pennsylvania Drive      Exton,
Pennsylvania, United States 19341      Facsimile: 484-595-1520      Attn:
President With a copy to:    Adolor Corporation      700 Pennsylvania Drive     
Exton, Pennsylvania, United States 19341      Facsimile: 484-595-1520      Attn:
General Counsel and to:    Morgan, Lewis & Bockius LLP      502 Carnegie Center
     Princeton, New Jersey, United States 08540      Attn: Randall B. Sunberg  
   Facsimile: 609-919-6639 Supplier:    Torcan Chemical Ltd.      P.O. Box 308  
   Industrial Parkway      Aurora, Ontario, Canada L4G 3H4      Attn: Veronica
Scherrer-Pangka, President      Facsimile: 905-727-7545

 

or to such other address as the addressee shall have last furnished in writing
in accord with this provision to the addressor. All notices shall be deemed
effective upon receipt by the addressee.

 

14.8 Severability. In the event of the invalidity of any provisions of this
Agreement or if this Agreement contains any gaps, the Parties agree that such
invalidity or gap shall not affect the validity of the remaining provisions of
this Agreement. The Parties will replace an invalid provision or fill any gap
with valid provisions which most closely approximate the purpose and economic
effect of the invalid provision or, in case of a gap, the Parties’ presumed
intentions. In the event that the terms and conditions of this Agreement are
materially altered as a result of the preceding sentences, the Parties shall
renegotiate the terms and conditions of this Agreement in order to resolve any
inequities. Nothing in this Agreement shall be interpreted so as to require
either Party to violate any applicable Laws.

 

14.9 Headings. The headings used in this Agreement have been inserted for
convenience of reference only and do not define or limit the provisions hereof.

 

14.10 Certain Conventions. Unless the context of this Agreement otherwise
requires: (i) words of any gender include each other gender, (ii) words such as
“herein”, “hereof”, and “hereunder” refer to this Agreement as a whole and not
merely to the particular provision in which such words appear, (iii) words using
the singular shall include the plural, and vice versa, and (iv) the words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “but not limited to”, “without limitation”, “inter alia”, “among other
things” or words of similar import.

 

28



--------------------------------------------------------------------------------

14.11 Waiver; Remedies. Any term or condition of this Agreement may be waived at
any time by the Party that is entitled to the benefit thereof, but no such
waiver shall be effective unless set forth in a written instrument duly executed
by or on behalf of the Party waiving such term or condition. No waiver by any
Party of any term or condition of this Agreement, in any one or more instances,
shall be deemed to be or construed as a waiver of the same or any other term or
condition of this Agreement on any future occasion. Except as expressly set
forth in this Agreement, all rights and remedies available to a Party, whether
under this Agreement or afforded by Law or otherwise, will be cumulative and not
in the alternative to any other rights or remedies that may be available to such
Party.

 

14.12 Entire Agreement. This Agreement (including the exhibits and schedules
hereto) constitute the entire agreement between the Parties, and supersede all
previous agreements and understandings between the Parties, whether written or
oral, with respect to the within subject matter. This Agreement may be altered,
amended or changed only by a writing making specific reference to this Agreement
and signed by duly authorized representatives of Adolor and Supplier.

 

14.13 No License. Nothing in this Agreement shall be deemed to constitute the
grant of any license or other right in either Party, to or in respect of any API
Compound, patent, trademark, Confidential Information, trade secret or other
data or any other intellectual property of the other Party, except as expressly
set forth herein.

 

14.14 Third Party Beneficiaries. None of the provisions of this Agreement shall
be for the benefit of or enforceable by any Third Party, including any creditor
of either Party. No such Third Party shall obtain any right under any provision
of this Agreement or shall by reasons of any such provision make any Claim in
respect of any debt, liability or obligation (or otherwise) against either
Party.

 

14.15 Counterparts. This Agreement may be executed in any two counterparts, each
of which, when executed, shall be deemed to be an original and both of which
together shall constitute one and the same document; and such counterparts may
be delivered to the other Party by facsimile.

 

[Remainder of this page intentionally blank]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Adolor and Supplier, by their duly authorized officers, have
executed this Agreement as of the Effective Date.

 

ADOLOR CORPORATION

By:

 

/s/ Michael R. Dougherty

--------------------------------------------------------------------------------

Name:

 

Michael R. Dougherty

Title:

 

Senior Vice President,

Chief Operating Officer and

Chief Financial Officer

TORCAN CHEMICAL LTD.

By:

 

/s/ Veronica Scherrer-Pangka

--------------------------------------------------------------------------------

Name:

 

Veronica Scherrer-Pangka

Title:

 

President



--------------------------------------------------------------------------------

SCHEDULE 1.44

 

SPECIFICATIONS

 

[**]

 

[**] =Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.



--------------------------------------------------------------------------------

SCHEDULE 2.3

 

CURRENT APPROVED SUBCONTRACTORS

 

[**]

 

[**] =Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.



--------------------------------------------------------------------------------

SCHEDULE 3.2

 

QUALITY AGREEMENT

 

(see attached)



--------------------------------------------------------------------------------

SCHEDULE 4.7.4

 

MANUFACTURING LINE LOSSES

 

[**]

 

[**] =Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.



--------------------------------------------------------------------------------

SCHEDULE 5.1

 

FIRST FORECAST

(Kg’s)

 

[**]

 

[**] =Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

 

35



--------------------------------------------------------------------------------

SCHEDULE 8.1

 

SUPPLY PRICE

 

[**]

 

[**] =Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.